DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted by applicant dated 02/14/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “node configured to…” in claims 30, 32, 36 and 38.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 21-37 and 39-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USPN 10,567,393 (Appl. No: 15/923531). Although the claims at issue are not identical, they are not patentably distinct from each other. They both involve establishing an entry for a blockchain, determining a path for distributing the entry, and verifying the entry and entering it into the blockchain.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28, 30-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Voell et al. US2017/0289111 hereinafter referred to as Voell, in view of Sobhani et al. US2017/0034250 hereinafter referred to as Sobhani, and Yuan et al. USPN6,178,163 hereinafter referred to as Yuan.
As per claim 21, Voell teaches a method comprising: in a first node, establishing a ledger entry for a blockchain, wherein the ledger entry indicates a source node and corresponds to data (Voell paragraph [0040], [0043], [0046]-[0049], establish entry for the blockchain); 

distributing the ledger entry to the second node, wherein the second node determines when the ledger entry is verified and responsively enters the ledger entry in a ledger for the second node (Voell paragraph [0038], [0048]-[0049], distribute the entry to the second node.  The second node validates the entry based on data such as a signature and adds the entry to the blockchain).  
Voell does not explicitly disclose data originated by sensors of first node or received by first node over a communication interface. 
Sobhani teaches data originated by sensors of first node or received by first node over a communication interface (Sobhani paragraph [0030], [0034], [0041], [0067], data).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the data related to the entry of Voell with the data of Sobhani because the results would have been predictable and resulted in a ledger entry being created for the data of Sobhani.
Voell in view of Sobhani does not explicitly disclose determining a path traversing a communication system to distribute data from first node to a second node; and distributing the data to the second node using the path.
Yuan teaches determining a path traversing a communication system to distribute data from first node to a second node; and distributing the data to the second node using the path (Yuan col 4 lines 35-50, col 5 lines 45-47, col 6 lines 11-15, claim 1, determine path to route data from source to destination and route the data using the path).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voell in view of Sobhani with the teachings of Yuan to include determining a shortest path to distribute data and distributing the data using the shortest path in order to distribute the ledger entry using an optimal path between the nodes without over burdening traffic between the source node and the destination node.

As per claim 22, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein the blockchain comprises an application blockchain implemented via a distributed application over at least the first node and the second node (Voell paragraph [0038], [0040], [0046]-[0049], distributed app).  

As per claim 23, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein establishing the ledger entry comprises identifying a request for the ledger entry for the blockchain in a process for an application on the first node (Voell paragraph [0046]-[0049], request to add entry to the blockchain).  

As per claim 24, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein the path in the communication system traverses at least an intermediate node (Voell paragraph [0038], [0048]-[0049]; Sobhani paragraph [0067], data travels via different types of nodes; Yuan col 4 lines 35-50, col 5 lines 45-47, col 6 lines 11-15, path to route data from source to destination traverses intermediate node) (Voell in view of Sobhani and Yuan does not explicitly disclose wherein the intermediate node comprises a node that does not maintain the blockchain.  Although it is well known for data to travel from a source to a destination via intermediate node(s) wherein at least one intermediate node does not maintain a blockchain.  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include, “wherein the intermediate node comprises a node that does not maintain the blockchain”, in the invention as disclosed by Voell in view of Sobhani and Yuan because the results would have been predictable and resulted in the ledger entry being distributed via one or more intermediate nodes wherein at least one intermediate node does not maintain the blockchain.)  

As per claim 25, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein determining when the ledger entry is verified comprises determining whether the ledger entry is verified based on a signature for the ledger entry (Voell paragraph [0046]-[0049], validating the entry based on data such as a signature and adding to the blockchain).  

As per claim 26, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein the second node, when the ledger entry is not verified, prevents the ledger entry from being entered in the ledger for the second node (Voell paragraph [0046]-[0049], validating the entry based on data such as a signature and adding to the blockchain)(It is obvious that if the entry is not verified it is not added to the blockchain).

As per claim 27, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein the first node generates a block for the blockchain based on the ledger entry, enters the ledger entry in a ledger for the first node, and distributes the block to the second node (Voell paragraph [0040], [0043], [0046]-[0049], distribute block to second node).  

As per claim 28, Voell in view of Sobhani and Yuan teaches the method of claim 21, wherein the first node comprises a spaceborne node or airborne node (Voell paragraph [0040]; Sobhani paragraph [0030], [0038], satellites).  

As per claims 30-37 and 39-40, the claims claim a system and a node essentially corresponding to the method claims 21-28 above, and they are rejected, at least for the same reasons.

Claims 29 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Voell in view of Sobhani and Yuan, and further in view of Ou US2009/0320102.
As per claim 29, Voell in view of Sobhani and Yuan teaches the method of claim 21 determining whether the ledger entry for the blockchain is valid based on a signature associated with the ledger entry(Voell paragraph [0046]-[0049], validates the entry based on data such as a signature).  
Voell in view of Sobhani and Yuan does not explicitly disclose further comprising, in first node, determining whether data is valid based on a signature associated with the data, and wherein distributing the data to second node comprises distributing the data to the second node when the data is valid.
Ou teaches further comprising, in first node, determining whether data is valid based on a signature associated with the data, and wherein distributing the data to second node comprises 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Voell in view of Sobhani and Yuan with the teachings of Ou to include verifying the signature of the data before distributing the data to other devices in the network in order to prevent invalid data from being distributed throughout the network.

As per claim 38, the claim claims a system essentially corresponding to the method claim 29 above, and is rejected, at least for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.